Citation Nr: 0734358	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-26 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 26, 2004 for a 
combined evaluation of 70 percent.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from August 1976 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. A November 2002 rating decision denied increased ratings 
for service-connected herniated nucleus pulposus at L4-L5 
with osteoarthritis, cervical spine strain, residuals of left 
patellar fracture and right foot condition.  The veteran did 
not initiate an appeal of the November 2002 rating decision. 

2.  There is no correspondence or communication from the 
veteran or his representative that indicates an intent to 
apply for increased disability ratings for any service-
connected disabilities after the final November 2002 rating 
decision but prior to the May 26, 2004 effective date.  

3.  It is not factually ascertainable that the veteran met 
the criteria for a combined 70 percent rating for service-
connected disabilities earlier than May 26, 2004.  


CONCLUSION OF LAW

The assignment of an effective date earlier than May 26, 2004 
for a combined 70 percent rating for service-connected 
disabilities is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a June 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for an increased 
rating.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist him in obtaining.  The 
veteran was advised to submit any pertinent medical evidence 
in his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The RO provided the veteran with VCAA notice on his increased 
ratings claims in June 2004.  Instead, to ensure the veteran 
was adequately informed, VA was required to issue a statement 
of the case, which notified the veteran of the law and 
regulations pertinent to his appeal and the evidence upon 
which the RO relied in assigning the initial evaluation and 
effective date at issue. VAOPGCPREC 8-2003 (Dec. 22, 2003). 
In this case, the RO provided a statement of the case in 
August 2004, thereby satisfying the notice requirements of 
the VCAA, as interpreted in VAOPGCPREC 8-2003.

The veteran's claim for an earlier effective date originates 
from an April 2005 notice of disagreement (NOD) with the 
October 2004 rating decision.  

However, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 38 
U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a newly 
raised claim.  The veteran took issue with the effective 
dates for increased ratings for service-connected 
disabilities.  According to VAOPGCPREC 8-2003, if in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a NOD that 
raises a new issue, section 7105(d) only requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved.  The RO issued an SOC in June 
2005 that informed the veteran of the pertinent laws and 
regulations governing effective dates and explained the basis 
for the assignment of the effective date for a combined 70 
percent evaluation.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded a VA examination, from which 
an opinion was obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II.  Analysis of Claim

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2007); see also Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98.

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  
Determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2007).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2007).

A report of an examination or hospitalization will be 
accepted as an informal claim for benefits under existing law 
if the report relates to a disability which may establish 
entitlement.  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.157(b)(1).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Except in the case of 
simultaneously contested claims, a claimant of his 
representative must file a notice of disagreement with a 
determination  within one year from the date that the agency 
mails notice of the determination.  38 C.F.R. § 20.302.  
Failure to perfect an appeal renders a rating decision final.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200, 20.302, 20.1103.  

A notice of disagreement must express disagreement with a 
determination of the agency of original jurisdiction and 
express a desire to contest the result and must be filed in 
writing by the claimant with the RO within one year after the 
date of mailing of notice of the RO decision.  38 C.F.R. § 
20.201.

Determining the appropriate effective date to be assigned for 
a combined 70 percent evaluation thus involves analyzing when 
the claim for an increased evaluation was received and, to 
the extent possible, when the increase in disability actually 
occurred.

A claim for increased ratings for lumbar osteoarthritis, 
cervical spine strain, residuals of left patellar fracture 
and a right foot condition was received in June 2002.  Those 
claims were denied in a November 2002 rating decision.  

The veteran was notified of the rating decision in November 
2002.  In several statements including the substantive 
appeal, the veteran contends that he submitted a notice of 
disagreement with the November 2002 rating decision.  
However, a review of the file indicates that a notice of 
disagreement was not filed within one year of notification of 
the November 2002 rating decision.  Because the veteran did 
not perfect an appeal of the November 2002 rating decision, 
the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.

The records shows that no formal or informal claims for 
increased ratings were received between November 2002 and May 
26, 2004.  The claims file contains no communication from the 
veteran or his representative indicating an intent to seek, 
or a belief in entitlement to, increased ratings for service-
connected disabilities after the final November 2002 rating 
decision but prior to the May 26, 2004 effective date 
assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1997).  

VA treatment records dated between the November 2002 rating 
decision and the May 26, 2004 claim reflect treatment for 
service-connected disabilities but do not contain any 
informal claims.  On May 26, 2004,  a claim was received for  
increased ratings for service-connected disabilities, 
including: left shoulder impingement syndrome, right shoulder 
impingement syndrome, residuals, left ankle and foot, 
evaluation of right foot condition, evaluation of cervical 
spine strain and evaluation of residuals of left patellar 
fracture.  Thus, the issue before the Board is whether it is 
factually ascertainable that the veteran met the criteria for 
a combined 70 percent evaluation for service-connected 
disabilities within one year of the May 26, 2004 claim.  

As noted above, if the effective date assigned for an 
increased rating is the date of the application for the 
increase, the law will allow for an earlier effective date if 
it is factually ascertainable that an increase in severity of 
the service-connected disability occurred within the year 
previous to the application.  Therefore, the issue that 
remains before the Board is whether it was factually 
ascertainable that the criteria for a combined 70 percent 
rating were met during the year preceding the May 26, 2004 
claim.  VA medical records reflect that the veteran was seen 
on an outpatient basis on several occasions during the year 
preceding his claim; however, there is no information in the 
VA treatment records that demonstrates that the criteria for 
a combined 70 percent rating were met during this time 
period.

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for an earlier effective 
date for a combined 70 percent evaluation for service-
connected disabilities.  Accordingly, the effective date for 
the award of a combined 70 percent rating can be no earlier 
than May 26, 2004.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.


ORDER

Entitlement to an effective date earlier than May 26, 2004 
for the assignment of a combined evaluation of 70 percent is 
denied. 


___________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


